Citation Nr: 9910734	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-09 924	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability as secondary to the veteran's service-connected 
bilateral weak feet.

2.  Entitlement to service connection for a left leg 
disability as secondary to the veteran's service-connected 
bilateral weak feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1944 to August 1946.

2.  On November 20, 1997, prior to the promulgation of a 
decision in the appeal, the RO received a VA Form 21-4138, 
Statement in Support of the Claim, from the veteran, in which 
he withdrew of the issues on appeal.


CONCLUSION OF LAW

The appeal has been withdrawn.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c)(1998).  The veteran has 
withdrawn the issues on appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

The Board observes that the veteran, in his November 1997 
statement withdrawing the issues on appeal, stated that his 
claim was for an increased evaluation of his service-
connected flat feet.  The Board accepts this statement as a 
Notice of Disagreement to the RO's October 1996 rating 
decision.  Since notification of the October rating decision 
was dated November 26, 1996, the NOD is timely.  

Absent a statement of the case and a substantive appeal, the 
Board does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Bernard v. Brown, 4 Vet. App. 384 (1994).  All steps 
required for jurisdiction have not been satisfied.  
Accordingly, this case is REMANDED to the RO for following 
action:

The RO must issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to an increased evaluation 
for bilateral weak feet, currently 
evaluated as 10 percent disabling.  The 
parties are informed that if there is 
intent to appeal the rating issue, time 
is of the essence.  If there is a 
failure to timely file a substantive 
appeal as to the new issue, the decision 
becomes final and the Board shall not 
have jurisdiction.  Timeliness is also 
appealable.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	                                                 H. N. 
SCHWARTZ
	Member, Board of Veterans' Appeals



 


